ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Bhate Environmental Associates, Inc.           )      ASBCA No. 60903
                                               )
Under Contract No. W912DY-11-D-0013            )

APPEARANCES FOR THE APPELLANT:                        Anna H. Browning, Esq.
                                                      Jack G. Kowalski, Esq.
                                                       Burr & Forman LLP
                                                       Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      Kathryn R. Sommerkamp, Esq.
                                                      Margaret P. Simmons, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineer District, Huntsville

                                ORDER OF DISMISSAL

        On 25 November 2016, the Board received the contractor's Notice of Appeal,
asserting that its "'request for equitable adjustment" was denied by the contracting
officer on 29 August 2016. This appeal was docketed as ASBCA No. 60903. The
government's motion to dismiss, which was predicated on Bhate's alleged failure to
state a proper claim, was received by the Board on 30 January 2017. In the conference
call of 27 July 2017, the Board discussed various options with the parties regarding the
next step. Bhate advised by correspondence dated 10 August 2017 that it was willing
to voluntarily withdraw this appeal without prejudice, subject to Bhate's right to
continue pursuit of the matters set forth in its Complaint against the government,
including the right, if necessary, to pursue subsequent appeal as appropriate.

       By Order dated 14 August 2017, the Board informed the parties that it
intended to dismiss this appeal as requested by Bhate unless either party objected
within 14 days of the date of the Order. Although the Board received no objection
from the government, appellant requested that the order be revised further to remind
the government of its obligation to timely issue a contracting officer's final decision.

       On 31 August 201 7, the Board advised the parties that it proposed to issue this
amended Order of Dismissal unless timely objections were received by 8 September
2017, which date was subsequently extended to 27 September 2017. A conference call
was convened on 18 September 2017. Accordingly, this appeal is dismissed without
prejudice. The parties are reminded of their relative obligations under the Contract




                                                                                                 I
Disputes Act of 1978, 41 U.S.C. § 7103 including, without limitation, the
government's obligation to timely issue a contracting officer's final decision.

       Dated: 19 September 2017




                                                    ~~
                                                     ~
                                                  REBAPAGE
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals




      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60903, Appeal ofBhate
Environmental Associates, Inc., rendered in conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                          2


                                                                                     I